DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 29 December 2021, of application filed, with the above serial number, on 24 July 2019 in which claims 1, 3, 5, 9, 11, 13, 17, 19 have been amended. Claims 1-20 are pending in the application. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  The acronym “API” has been amended to no longer be defined outright in the claim as prior “application programing interface (API)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (hereinafter “Zhu”, WO 2019/170170 A2) in view of Shi et al (hereinafter “Shi”, 2019/0102409).
As per Claim 1, Zhu discloses a computing system comprising: 
a storage configured to store blockchain specification information (at least paragraph 43-44, 55; send instructions of creating the virtual computing environment to the cloud platform, and the cloud platform may create the virtual computing environment following the instructions. In some embodiments, the virtual computing environment may be implemented as an equivalent of a physical computing environment, such as by using computing resources of the physical computing environment to create the virtual computing environment…the physical machine may also include a physical memory, and at least a portion of the physical memory may be assigned; virtual computing environment may have various specifications, configurations, or capabilities, such as different numbers of processor cores, different sizes of memories, different sizes of storage spaces, and different network performances (e.g., network bandwidths). In some embodiments, the one or more processors may cause multiple virtual computing environments to be created in one or more computers connected to the set of computers, each of the one or more computers having a unique network address; generate an initial block of a blockchain and transmit the initial block to a storage of the cloud platform. By uploading the initial block to the storage device, virtual computing environments may download the initial block for initializing the blockchain); and 
a processor configured to generate a plurality of sub configuration files for a plurality of blockchain components of a blockchain based on the blockchain specification information, launch the blockchain on a host platform, and hook into the blockchain launched on the host platform and configure settings of the plurality of blockchain components of the blockchain based on the plurality of sub configuration files (at least paragraph 26, 33, 43-44, 47, 54-57, 72-73; BaaS manager service may be run on the device 130 to cause creating, manage, and maintain the blockchain system 100. Communication between the device 130 and the blockchain system 100 may be established through one or more application programming interfaces (APIs); initial block of blockchain created and including configuration smart contract that includes various security settings related to nodes; BaaS manager service 502 may receive a network address of a computer connecting to a set of computers in the cloud platform 504, as described in step 302 (FIG. 3). The BaaS manager service 502 may further send the network address to the cloud platform 504 to create, using the network address, the computing environment 508 at the computer for deploying a blockchain, as described in step 304 (FIG. 3); in response to the virtual computing environment being created at the computer, the one or more processors may cause a pair of a public key and a private key to be generated. The pair may represent an identity of the virtual computing environment. In response to receiving one of the public key or the private key, the one or more processors may generate an initial block of a blockchain. In some embodiments, the public and private keys may be generated using an asymmetric cryptography algorithm; in response to the virtual computing environment being created at the computer, the one or more processors may send a request for generating the key pair to the security service. After the security service generates the key pair, the one or more processors may receive one of the public key or the private key from the security service. In some embodiments, the security service may be integrated as a part of the cloud platform).
Zhu fails to explicitly disclose wherein each sub configuration file includes an API configuration for a respective blockchain component and a deployment configuration for the respective blockchain component / configure API settings. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Shi. Shi teaches, in an analogous blockchain deployment art, an admin user provisioning a blockchain with a primary JSON file (blockchain spec) and respective configuration of components in deployment with various APIs to function (at least paragraph 54-57, 73-74, 134-135, 150-151, 202, 208, 81, Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Shi’s APIs with Zhu as the APIs allow custom functions for the blockchain to function as specified for the customer’s needs and simplify such deployment, and to allow other functions post deployment.
As per Claim 2. The computing system of claim 1, wherein the blockchain specification information comprises a file that includes information about one or more of blockchain peer nodes, an orderer node, blockchain channels, and a certificate authority (at least paragraph 71-72; computing environment 508 may be implemented as a certificate authority (CA) server; BaaS manager service 502 may receive a network address of a computer connecting to a set of computers in the cloud platform 504, as described in step 302 (FIG. 3). The BaaS manager service 502 may further send the network address to the cloud platform 504 to create, using the network address, the computing environment 508 at the computer for deploying a blockchain, as described in step 304 (FIG. 3)).
As per Claim 3. The computing system of claim 1, wherein the processor is configured to parse the blockchain specification information into the plurality of sub configuration files, and transmit the plurality of sub configuration files to a plurality of modules which configure the blockchain on the host platform (at least paragraph 26, 43-44; creating virtual computing environment for blockchain; which may have various specifications, configurations, or capabilities, such as different numbers of processor cores, different sizes of memories, different sizes of storage spaces, and different network performances (e.g., network bandwidths). In some embodiments, the one or more processors may cause multiple virtual computing environments to be created in one or more computers connected to the set of computers, each of the one or more computers having a unique network address; BaaS system may modularize its provided services, such as blockchain network building, encryption, consensus, resource management, user management, or operation management; modules of the BaaS system may be provided as plugins or software development kits (SDKs)).
As per Claim 4. The computing system of claim 1, wherein the processor configures network settings which include one or more of a firewall, a router, ports, a software-defined network (SDN), and administrative iptables, of the blockchain (at least paragraph 44; the virtual computing environment may further include a storage space (e.g., a portion of a disk of the physical machine), a network bandwidth (e.g., a portion of the network bandwidth of the physical machine), a network address (e.g., an IP address), a port number for data communication, a network firewall, or other computing components; virtual computing environment may have various specifications, configurations, or capabilities, such as different numbers of processor cores, different sizes of memories, different sizes of storage spaces, and different network performances (e.g., network bandwidths)).
As per Claim 5. The computing system of claim 1, wherein the processor is configured to receive a request to update the settings of the blockchain, and in response, hook into the blockchain again and update the settings of the blockchain based on the request (at least paragraph 26, 33, 54-57, 65, 69, 72-73; ie. repeatedly performing steps 302-310; BaaS manager service may be run on the device 130 to cause creating, manage, and maintain the blockchain system 100. Communication between the device 130 and the blockchain system 100 may be established through one or more application programming interfaces (APIs); initial block of blockchain created and including configuration smart contract that includes various security settings related to nodes; deleting files and program processes of previously deployed blockchain that may affect and have potential interferences (security) current deployment of blockchain).
As per Claim 6. The computing system of claim 1, wherein the processor configures application containers and chaincode of the blockchain (at least paragraph 30, 41; the blockchain system 100 may operate according to one or more smart contracts (“chaincode”). Each smart contract may be a computer protocol in the form of computer code that is incorporated into the blockchain 120, to facilitate, verify, or enforce the negotiation or performance of a contract; the computer may be managed by an application container management service (e.g., Kubernetes® or stylized as “k8s”) of the cloud platform).
As per Claim 7. The computing system of claim 1, wherein the processor configures operating system policies of the blockchain which include one or more of application stack management and device management (at least paragraph 76, 33, 43; BaaS manager service may be run on the device 130 to cause creating, manage, and maintain the blockchain system 100. Communication between the device 130 and the blockchain system 100 may be established through one or more application programming interfaces (APIs); the BaaS manager service 502 monitors the blockchain. For example, the BaaS manager service 502 may use a monitoring service of the cloud platform 504; the virtual computing environment may include at least one processor core of a physical machine, a portion of a memory of the physical machine, a network interface, and an operating system).
As per Claim 8. The computing system of claim 1, wherein the processor configures high availability (HA) policies of the blockchain which include one or more of recovery services and cloud platform host services (at least paragraph 42; hybrid cloud platform may be, for example, a cloud platform combining at least a computer of the public cloud platform and at least a computer of the private cloud platform).
As per Claims 9-20. The limitations therein have substantially the same scope as claims 1-8 because claims 1-8 are a system for implementing the method of claims 9-16 and the non-transitory medium of claims 17-20. Therefore claims 9-20 are rejected for at least the same reasons as claims 1-8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Zhu does not anticipate the amended limitation of claim 1 “generate a plurality of sub configuration files for a plurality of blockchain components of a blockchain based on the blockchain specification information, wherein each sub configuration file includes an API configuration for a respective blockchain component and a deployment configuration for the respective blockchain component, launch the blockchain on a host platform, and hook into the blockchain launched on the host platform and configure API settings of the plurality of blockchain components of the blockchain based on the plurality of sub configuration files.” 
Zhu in view of Shi teaches the amended limitations as claimed.
In addition, Applicant argues a single paragraph ([0016], not used in the Rejection) of Zhu does not disclose claim 1 limitations as Zhu is describing a system for configuring a single virtual machine which is then used as a node in the blockchain network, and not configuring settings of the blockchain for deployment. However, claim 1 is also directed toward a ‘computing system’, a single machine (virtual or physical), where the configuration of the blockchain configures settings of the blockchain on one (or more) of such computing systems. Zhu is not only directed toward the configuration of a virtual machine as launching of the blockchain is performed by generation of the initial block of the blockchain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443